 1
     CHRISTOPHER CHIOU
 2   Acting United States Attorney
     Nevada Bar Number 14853
 3   JARED L. GRIMMER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336/Fax: (702) 388-6418
     jared.l.grimmer@usdoj.gov
 6   Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                             Case No. 2:21-mj-00562-NJKNJK
 9
                    Plaintiff,                             Stipulation for an Order
10                                                         Directing Probation to Prepare
            v.                                             a Criminal History Report
11
     JOSE PORFIRIO ALVAREZ-AGUILAR,
12     aka “Jose Alvarez,”

13          Defendant.

14

15
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
16
     Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States
17
                                                                   Raquel Lazo
     Attorney, counsel for the United States of America, and _____________________________,
18
     Assistant Federal Public Defender, counsel for Defendant JOSE PORFIRIO ALVAREZ-
19
     AGUILAR, that the Court direct the U.S. Probation Office to prepare a report detailing the
20
     defendant’s criminal history.
21
            This stipulation is entered into for the following reasons:
22
            1.     The United States Attorney’s Office has developed an early disposition
23
     program for immigration cases, authorized by the Attorney General pursuant to the
24
1    PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has

2    extended to the defendant a plea offer in which the parties would agree to jointly request an

3    expedited sentencing immediately after the defendant enters a guilty plea.

4           2.     The U.S. Probation Office cannot begin obtaining the defendant’s criminal

5    history until after the defendant enters his guilty plea unless the Court enters an order

6    directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of

7    a defendant’s initial appearance when charged by indictment.

8           3.     The U.S. Probation Office informs the government that it would like to begin

9    obtaining the criminal history of defendants eligible for the early disposition program as

10   soon as possible after their initial appearance so that the Probation Office can complete the

11   Presentence Investigation Report by the time of the expected expedited sentencing.

12          4.     Accordingly, the parties request that the Court enter an order directing the

13   U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

14          DATED this 2nd day of July, 2021.

15                                                Respectfully submitted,

16
                                                  CHRISTOPHER CHIOU
17                                                Acting United States Attorney

18                                                /s/ Jared L. Grimmer
                                                  JARED L. GRIMMER
19    Assistant Federal Public Defender           Assistant United States Attorney
      Counsel for Defendant JOSE
20    PORFIRIO ALVAREZ-AGUILAR

21

22

23

24


                                                    2
1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                            Case No. 2:21-mj-00562-NJKNJK

4                   Plaintiff,                            Order Directing Probation to Prepare
                                                          a Criminal History Report
5           v.

6    JOSE PORFIRIO ALVAREZ-AGUILAR,
       aka “Jose Alvarez,”
7
                   Defendant.
8

9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served:

12          IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a

13   report detailing the defendant’s criminal history.

14          DATED this 12th day of July, 2021.

15

16                                               HONORABLE NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24


                                                    3
